        Case 2:19-cv-00114-KOB Document 11 Filed 03/29/19 Page 1 of 3                       FILED
                                                                                   2019 Mar-29 PM 02:51
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

VICTOR REVILL,           )
                         )
    Plaintiff,           )
                         )
v.                       ) CASE NO.: 2:19-cv-00114-RDP
                         )
PAMELA CASEY, SCOTT      )
GILLILAND, SUE ASHWORTH, )
AND BRYAN K. RATLIFF,    )
                         )
    Defendants.          )


                   CONFLICT DISCLOSURE STATEMENT

      COMES NOW, Sue Ashworth, a Defendant in the above-captioned matter,

and by order of this Court, makes the following disclosure concerning parent

companies, subsidiaries, partners, limited liability entity members and managers,

trustees (but not trust beneficiaries), affiliates, or similar entities reportable under

the provisions of Rule 7.1 of the Federal Rules of Civil Procedure:

        X    This party is an individual, or

             This party is a governmental entity, or

             There are no entities to be reported, or

             The following entities and their relationship to the party are hereby

             reported:
        Case 2:19-cv-00114-KOB Document 11 Filed 03/29/19 Page 2 of 3




      Reportable Entity                               Relationship to Party



      Submitted this the 29th day of March, 2019.


                                 /s/J. Randall McNeill
                                 J. RANDALL McNEILL (ASB-4841-E29J)
                                 Attorney for Defendants Sue Ashworth
                                 and Bryan Ratliff
                                 WEBB & ELEY P.C.
                                 7475 Halcyon Pointe Drive (36117)
                                 Post Office Box 240909
                                 Montgomery, Alabama 36124
                                 (334) 262-1850 – T
                                 (334) 262-1889 – F
                                 rmcneill@webbeley.com




                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 29th day of March, 2019, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

Clayton R. Tartt
Kent W. Frost
Boles Holmes Parkman White, LLC
1929 3rd Avenue North, Suite 700
Birmingham, AL 35203
(205) 502-2000 – T
(205) 847-1285 – F
ctartt@bhpwlaw.com
kfrost@bhpwlaw.com
     Case 2:19-cv-00114-KOB Document 11 Filed 03/29/19 Page 3 of 3




Mary A Goldthwaite
OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36109
(334) 242-7300 – T
(334) 242-2433 – F
generalcivil@ago.state.al.us



                          /s/J. Randall McNeill
                          OF COUNSEL
